UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2182



SIDIKI A. CHAMOKO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-269-549)


Submitted:   June 21, 2006                  Decided:   July 7, 2006


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jing Tan, LAW OFFICES OF TAN & ASSOCIATES, Rockville, Maryland, for
Petitioner. Rod J. Rosenstein, United States Attorney, Larry D.
Adams, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Sidiki   A.   Chamoko,    a   native    and   citizen   of   Togo,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*                  The Board, while finding

that the application was timely filed and was not frivolous, found

that the immigration judge was correct in holding Chamoko did not

sustain his burden of proof and persuasion for the relief he

sought.

                 Chamoko challenges the Board’s finding that his testimony

was not credible, and that he otherwise failed to meet his burden

of proof to qualify for asylum.            We will reverse this decision only

if the evidence “was so compelling that no reasonable fact finder

could fail to find the requisite fear of persecution,”                     Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotations

and citations omitted), and uphold credibility determinations if

they       are   supported     by   substantial   evidence.       See    Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).




       *
      As Chamoko’s brief raised no claims concerning the denial of
withholding of removal or protection under the Convention Against
Torture, any such claims are waived. Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).



                                          - 2 -
            We   have    reviewed    the   administrative    record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Chamoko failed to

establish    past    persecution      or    well-founded    fear    of    future

persecution as necessary to establish eligibility for asylum.                  See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien    to   establish    eligibility     for   asylum);     INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).                  Moreover, as

Chamoko cannot sustain his burden on the asylum claim, he cannot

establish his entitlement to withholding of removal. See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir.            2004) (“Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

            Accordingly,     we     deny   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                      - 3 -